                      UNITED STATES DISTRICT COURT
                          DISTRICT Of NEW JERSEY

  UNITED STATES OF AMERICA

        V.                                 Crim. No. 19-47 1 (FLW)

  TACQUES HALL, a/k/a “Buddha”             DETENTION ORDER

      This matter having been opened to the Court on the request of the

defendant, Tacques Hall (represented by counsel Michael Huff, Esq.), for

disposition under Article III of the Interstate Agreement on Detainers (“IADA”),

Title 18, United States Code, Appendix 2; it appearing that a change of plea

hearing was held before the Court on July 8, 2019, at which the defendant

entered a plea of guilty to a one-count information; it appearing that, at the

time of the hearing, the defendant was a prisoner in the custody of the State of

New Jersey, serving a sentence of imprisonment at Northern State Prison and,

accordingly, that the defendant was advised that the anti-shuttling provisions

of the IADA may apply; it further appearing that, at the hearing, the defendant

invoked his anti-shuttling rights under the IADA, and requested to remain in

federal custody pending final disposition of the charge in the information; it

appearing that the United States, by Craig Carpenito, United States Attorney

for the District of New Jersey (J. Brendan Day and Alexander E. Ramey,

Assistant United States Attorneys, appearing), seeks continued detention of the

defendant pending sentence, pursuant to Title 18, United States Code, Section

3143(a); and for good cause shown:
      IT IS, therefore, on this 8th day of July, 2019,

      ORDERED, pursuant to Title 18, United States Code, Section 3143(a)

that the defendant, Tacques Hall, be detained, and, pursuant to the anti-

shutting provisions of the IADA, Title 18, United States Code, Appendix 2, that

he be committed to the custody of the Attorney General or his authorized

representative pending final disposition of the charge in this case; and it is

further

      ORDERED that the defendant be afforded reasonable opportunity for

private consultations with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3143, and

Title 18, United States Code, Appendix 2, Article 111(e) that, upon order of this

or any other court of the United States of competent jurisdiction or on request

of an attorney for the United States, the defendant shall be delivered to a

United States Marshal for the purpose of appearances in connection with court

proceedings.




                                                            L. WOLFSON
                                       Chief United States District Judge




                                          2
